Howelxi, J.
On the 24th April, 1865, the Legislature of the State passed an act authorizing the city of New Orleans to construct a foot bridge across the New Basin Canal, at the intersection of Liberty street. On 10th July, 1866, the Common Council authorized the comptroller to sell the building of a bridge at said point, and, said officer advertised the sale thereof; whereupon the plaintiff, who had on 6th March, 1866, leased the said canal, with its property, rights and privileges from the State, enjoined the said comptroller from proceeding with said sale, on the ground that the construction of said bridge would injure his rights under Ms said lease.
Judgment was rendered in favor of defendants, dissolving the injunction, from which plaintiff appealed.
The right to construct the bridge in question, had been accorded to the city corporation by the State, prior to the lease of said canal to plaintiff, which passed to Mm with the encumbrances and servitudes established, and not excepted by the State, his lessor. The lessee cannot contest the title of Ms lessor; but it is not pretended that the State had not the right to grant the privilege of building tbe bridge.
Judgment affirmed.